DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
receiving, at the computer system, a second electronic communication indicating that the second person has selected a second particular user interface element of the second website that is associated with the display of the item on the second website, wherein the second electronic communication indicates an interest by the second person in the item, and in response to the second electronic communication, the computer system initiating an electronic purchase process for the item, wherein the electronic purchase process is completed on the second website by the second person without the second person having to visit any other website” as recited in independent claim 1.	“receiving a second electronic communication indicating that the second person has selected a second particular user interface element of the second website that is associated with the display of the item on the second website, wherein the second electronic communication indicates a selection by the second person to make a purchase of the item, based on the second electronic communication: transmitting purchase information to a seller computer system associated with a seller of the item, wherein the purchase information includes identifying information for the second person and a destination address for the purchase of the item, and transmitting payment information for the purchase of the item to a payment processor computer 
 
“receiving a second electronic communication that was initiated from within a second software application running on the second electronic device, the second electronic  communication indicating that the second person has selected a second particular user interface element that is associated with the display of the item via the second electronic content source, wherein the second electronic communication indicates the second person has initiated a purchase of the item, and in response to the second electronic communication, initiating an electronic purchase process for the item, wherein the electronic purchase process, once initiated, is completable within the online social media service as displayed within the second software application and does not require loading content from another electronic content source associated with the seller into the second software application” as recited in independent claim 13.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Isaacson et al (US Pub. No. 20170345105) disclose a system and method which include transmitting, to a browser and via a browser payment request application programming interface, a payment request having data associated with a purchase of a product from the site for a user and presenting a choice between a first payment method and a second payment method for purchasing the product. 

Jesudian et al (US Pub. No. 20140258097) disclose a method and system for facilitating shopping for products that have been liked to a social media network.  A product can be seen on a merchant's website, for example.  The product can be liked by user to the social media website.  When the same or a different user subsequently sees the liked product on the social media website, the same or different user can purchase the product from the social media website.  Thus, the user is not required to visit the merchant's website to perform the purchase transaction.  Upon completion of the purchase, the user can be allowed to leave feedback to rate the item according to a predefined scale, which can be visible to all those who view the item, as exhibited by a vendor on the social media platform.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

January 21, 2022